NUMBER 13-21-00078-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI — EDINBURG

                                IN RE R. WAYNE JOHNSON


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION

                 Before Justices Benavides, Hinojosa, and Silva
                  Memorandum Opinion by Justice Hinojosa1

        Relator R. Wayne Johnson, proceeding pro se, filed a petition for writ of mandamus

seeking to compel the trial court to vacate an order signed on June 14, 2001 in cause

number B-01-1159-0-CV-B in the 156th District Court of Bee County, Texas. The order

determines that relator is a vexatious litigant and prohibits him from filing any further




         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
litigation in Texas courts without first obtaining a prefiling order reflecting the permission

of a local administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.054, 11.101;

In re Casey, 589 S.W.3d 850, 852 (Tex. 2019) (orig. proceeding) (per curiam) (stating

that Texas's vexatious-litigant statute permits a court to designate a plaintiff a vexatious

litigant if the defendant proves that (1) in reasonable probability, the plaintiff will not prevail

in the case against the defendant and (2) the plaintiff has a history of pro se litigation

covered by the statute).

       Mandamus is both an extraordinary remedy and a discretionary one. In re Garza,

544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief by writ

of mandamus, a relator must establish that an underlying order is void or a clear abuse

of discretion and that no adequate appellate remedy exists. In re Nationwide Ins. Co. of

Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d

833, 839–40 (Tex. 1992) (orig. proceeding). The relator bears the burden of proving these

requirements, see In re H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig.

proceeding) (per curiam); Walker, 827 S.W.2d at 840, and must provide the reviewing

court with a sufficient record to establish the right to mandamus relief. See TEX. R. APP.

P. 52.3(k), 52.7; Walker, 827 S.W.2d at 837; In re Carrington, 438 S.W.3d 867, 868 (Tex.

App.—Amarillo 2014, orig. proceeding).

       The Office of Court Administration (OCA) website lists all vexatious litigants subject

to prefiling orders. See Office of Court Administration, List of Vexatious Litigants Subject

to Prefiling Order, available at https://www.txcourts.gov/judicial-data/vexatious-litigants/


                                                2
(last updated Feb. 5, 2021); see also TEX. CIV. PRAC. & REM. CODE ANN. § 11.104(b)

(requiring OCA to maintain and post a list of vexatious litigants on the agency's website).

Currently, relator appears on OCA’s list of vexatious litigants. According to OCA’s list,

relator was found to be a vexatious litigant in the underlying trial court proceedings and

in two other cases originating from Harris County, Texas, and Travis County, Texas.

       A clerk of a court may not file a litigation, original proceeding, appeal, or other claim

presented, pro se, by a vexatious litigant subject to a prefiling order under § 11.101 of the

Texas Civil Practice and Remedies Code unless the litigant obtains an order from the

appropriate local administrative judge, as described by § 11.102(a), permitting the filling.

See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101, 11.102(a); Nunu v. Risk, 612 S.W.3d

645, 655–56 (Tex. App.—Houston [14th Dist.] 2020, no pet. h.). However, a clerk of a

court of appeals may file an appeal from a prefiling order entered under § 11.101

designating a person a vexatious litigant, or a timely filed petition for writ of mandamus

under § 11.102 regarding a decision of the administrative judge denying the litigant

permission to file litigation or conditioning permission to file litigation on the litigant’s

provision of security. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.103 (a), (d).

       Here, relator did not support his petition for writ of mandamus with an order from

an appropriate administrative judge granting relator permission to proceed with the filing.

See id. § 11.102. By letter dated March 19, 2021, we ordered relator to file a copy of an

order from the local administrative judge giving him permission to file this original

proceeding within ten days. We cautioned him that failure to provide the written

verification of permission to file would result in the dismissal of this original proceeding.


                                               3
Relator did not file such an order and did not otherwise respond to this Court’s directive.

       Thus, relator has failed to provide this Court with a prefiling order allowing him to

proceed with this petition for writ of mandamus. See id. §§ 11.101, 11.102(a); And, to the

extent that relator’s pleading could potentially be construed as a notice of appeal of the

June 14, 2001 prefiling order, it is almost twenty years too late. See id. § 11.103(d); TEX.

R. APP. P. 26.1 (providing the deadlines for perfecting appeal). Further, and finally, relator

is not seeking mandamus relief from an administrative judge’s order denying relator

permission to file litigation or conditioning permission to file litigation on relator’s provision

of security. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.103(d).

       Based on the foregoing, we dismiss relator’s petition for writ of mandamus.



                                                                   LETICIA HINOJOSA
                                                                   Justice

Delivered and filed on the
12th day of April, 2021.




                                                4